DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment
The After Final Amendment filed 04/01/2022 has been entered.  Claims 2-6, 9-17, and 19-21 are pending in the application.

Allowable Subject Matter
Claims 2-6, 9-17, and 19-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an anvil assembly comprising all the structural and functional limitations and further comprising a an anvil head, a buttress member supported on the anvil head; an anvil cap movable relative to the anvil head between an approximated position and an unapproximated position, and a crush member movable into engagement with the anvil cap to move the anvil cap toward the unapproximated position so that the buttress member releases from the anvil head, the anvil cap supports an o-ring, a snap feature and the anvil head defines a first recess and a second recess, the snap feature being positionable within the first recess when the anvil cap is disposed in the approximated position and being positionable within the second recess when the anvil cap is disposed in the unapproximated position wherein the first recess and the second recess are separated by a ramped partition, the snap feature camming over the ramped feature as the anvil cap moves from the approximated position to the unapproximated position, wherein the snap feature flexes outwardly from the first recess as the snap feature cams over the ramped partition and flexes inwardly into the second recess after camming over the ramped partition, the snap feature maintaining the anvil cap secured to the anvil head when the snap feature is disposed in the second recess. Having the wherein recesses separated by a ramped partition, the snap feature camming over the ramped feature as the anvil cap moves from the approximated position to the unapproximated position, wherein the snap feature flexes outwardly from the first recess as the snap feature cams over the ramped partition and flexes inwardly into the second recess after camming over the ramped partition, the snap feature maintaining the anvil cap secured to the anvil head when the snap feature is disposed in the second recess provides an effective/secure buttress retaining and release mechanism to be delivered to the surgical area when performing the stapling of tissue.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731